Title: From George Washington to Bushrod Washington, 3 December 1787
From: Washington, George
To: Washington, Bushrod

 

Dear Sir,
Mount Vernon December 3d 1787

A Mr H. Banks, of your Assembly is disposed to be kind to me or has some view of being so to himself. Charity leads to the first—suspicion to the latter opinion. He has informed me that the Sherif of Greenbrier has a considerable demand upon me for the taxes of my land on the Great Kankawa, in that Country—but has forborne (through his means) from proceeding to extremities till he could advice me thereof. This is the first intimation directly or indirectly I have had of these taxes. He thinks I might settle these lands immediately, if an exemption from Rent was allowed for a term—moderate Rents agreed for hereafter—and these to be in specific Articles proportionate to the Crop. After naming one Hines, or Stines as his Agent in that Country, and a Capt. William L. Lovely, whose continuance there he says is doubtful he offers any services in his power to facilitate any plan I may adopt for seating—He also wants to buy some of the Land but is not able. Under this Statement let me ask, confidentially, the Character and circumstance of this Banks—and I would thank you for obtaining the most satisfactory answers, from the Representatives of Greenbrier, Montgomery, Bottetourt or other Counties in that quarter to the following questions.
1st The distance from Stanton to Green Court House?
2d From thence to the Mouth of Coal River, a branch of the Great Kankawa?
3d Whether there is a direct Road from G. K. Court Ho. to the last mentioned place, or whether this road crosses or comes to the Kankawa above, or below the Mouth of Coal River?
4th What sort of a road it is—to wit—Mountainous, or tolerably level, and what kind of a Country does it pass thro’, and how Settled?
5th Whether there is any road leading—from the mouth of Coal River, or that part of the Kankawa to which the Greenbrier road strikes into the mouth.
6th The distance and what kind of a road, if any?
7th Whether Colo. Lewis (the Son of Genl Andw Lewis) lives at the mouth of the Kankawa?
8th And what Settlement there is at that place whether by the

Roads above enumerated is his rout, or is the most direct road from Staunton to the mouth of the Great Kankawa, and whether the distances from place to place a description thereof?
9th What are the rich bottom lands on the Kankawa supposed to be worth? and for what would they Sell, credit being given.
10th For what would the[y] Rent?
11th The most advantageous and practicable mode of doing this?
12th Is there any person of character living on the Kankawa from the mouth of Coal River to the confluence of it with the Ohio, in whom confidence could be placed to Rent my lands there? and transact business for me?
13th How are the Counties of Greenbrier Botetourt and Montgomery divided? or in what County is the lands on the East of the Kankawa from the mouth of Coal to the Ohio. and in what County or Counties are the lands on the Ohio between the mouths of the two Kankawas?
14th Supposing a person was to undertake a Journey from Alexandria to the Great Kankawa which would be his best rout and what the distance from place to place exclusive of the way by Fort Pitt?
Necessity will compel me to do something, and soon, with these lands. It will not do to pay taxes and receive nothing in return for them. Knowing that the quality and Situation of them is exceeded by none in the western Counties, I may have held them in high estimation to obtain Tenants on the terms which have been advertised by me and it is difficult to fix rents on land encresing evry day in value that will be an equivolent some years hence. unless on the terms sugested by Mr Banks that is to receive ⅓ of the Crops to this however elegable it may be to a landlord on the spot. many reasons may be opposed by one at a distance viz. Idleness and want of honesty in the tenant—Want of Care, attention and integrity in the agent. and want of a market if the other two could be obviated. Yet something must be done, and by getting them seated, and in some degree improved it would enable me to rent them more advantageously hereafter.
I wish you would let me know (if you can come at the means of doing it) what taxes these lands of mine are subject to—Tho’I requested, in answer to Mr Banks’s letter to me, (to which I

have received a reply) to be informed of this, he has passed it over in silence.
Write to me on all the points here submitted, as soon as you can obtain information, as I shall postpone a second letter to Mr Banks till I hear from you. My land on the Ohio lyes between the Mouths of the two Kankawas—and on the great Kankawa in 4 tracts from within two Miles of the mouth to and above the Mouth of Coal River. I am &c.

G. Washington

